Opinion by
Orlady, P. J.,
The plaintiffs brought this action in assumpsit for an alleged breach of contract in the sale of grain. They are grain brokers in the City of Baltimore, and the defendant a dealer in grain, doing business in the City of Lancaster. The claim is based upon the nondelivery of three carloads of wheat. There was little, if any, dispute concerning the facts out of which the controversy arises, the principal contention relating to the modification of the written contracts as to extension of time for delivery, and these were apparently well understood by the parties, as evidenced by their conduct and mutual dealings. The alleged variance between the contracts and parol representations are but explanatory of the existing contracts, and such evidence is received under clearly defined rules: Ketcham v. Central Trust and Savings Company, 71 Pa. Superior Ct. 376.
The contracts involved in this action were not denied, and the parol offers could not be objected to on the ground that it was a case of variance between the allegata and the probata, as the conduct of the parties so intimately linked them together as to make them, necessary parts of the transaction.
The judgment is affirmed.
Keller, J., did not sit and took no part in this decision.